DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10912018 (hereinafter ‘018). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of Instant Application
Claim 9 of ‘018
A protocol data unit (PDU) session establishing method implemented by a terminal device, comprising: receiving a user equipment route selection policy (URSP) from a policy control function (PCF) entity; determining a PDU session type associated with an application according to the URSP; sending a request for establishing a PDU session, wherein the request comprises the PDU session type; and associating the application with the PDU session after the request is accepted.
A user equipment (UE), comprising: a processor; and a memory coupled to the processor and configured to store a program instruction that, when executed by the processor, causes the UE to: obtain a user equipment route selection policy (URSP) stored in a policy control function (PCF) entity, wherein the URSP comprises a data network name (DNN) and a protocol data unit (PDU) type supported by a first application, and wherein the PDU type supported by the first application comprises an Internet Protocol (IP) version supported by the first application; and send a request for establishing a PDU session associated with the first application, wherein a PDU type of the PDU session is set by the UE based on a first condition, wherein the first condition comprises the PDU type supported by the first application, wherein the PDU type of the PDU session is the IP version supported by the first application, wherein the IP version supported by the first application is the IP version requested by the first application, wherein the first condition comprises the IP version requested by the first application and the IP version supported by the DNN, and wherein sending the request comprises setting, by the UE, the PDU type of the PDU session to an intersection of the IP version requested by the first application and the IP version supported by the DNN.


Although the claims are not identical, ‘018 teaches every limitation of the instant Application including a URSP with a type for a PDU session and the UE requesting a PDN with the indicated type for an application, in addition to further narrower limitations.
Claim 2-3, 8-10, 15-17 rejected based on claim 9 of ‘018.
Claim 4, 11, 18 rejected based on claim 15 of ‘018.
Claim 5, 12, 19 rejected based on claim 9 of ‘018.
Claim 6, 13, 20 rejected based on claim 10 of ‘018.
Claim 7, 14 rejected based on claim 9 of ‘018.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 7-12, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faccin et al. (“Faccin”) (US 20180324577 A1) in view of Savolainen et al. (“Savolainen”) (US 20090232022 A1).

Regarding claim 1, Faccin teaches:
A protocol data unit (PDU) session establishing method implemented by a terminal device [¶0012], comprising: 
receiving a user equipment route selection policy (URSP) stored in a policy control function (PCF) entity [see ¶0118-120, UE obtains URSP from PCF via AMF, “a 5G core network (5GC) may be able to provide policy information from the PCF to a UE. Such policy information may include: […]  [0120] 2) a UE Route Selection Policy (URSP)], determining a PDU session type associated with an application according to the URSP [¶0126-132 URSP indicates type of PDU session, e.g. an NSSAI slice info may be a PDU type under broadest reasonable interpretation]; sending a request for establishing a PDU session, wherein the request comprises the PDU session type [¶0134 UE provides a given NSSAI to network to indicate which slices UE wishes to connect considering establishing according to the type]; and associating the application with the PDU session [¶0134-135, NSSAI requested, session thus associated with traffic of application].
Faccin teaches associating the application with the session but does not expressly teach after an acceptance step however Savolainen teaches and associating the application with the PDU session after the request is accepted [¶0058-60 wherein a typical attach procedure occurs and following acceptance of a PDN request, UE associated uplink traffic with the session i.e. associate application with the session as the traffic is for an application].	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faccin such that the association occurs following an accept step as in Savolainen. Faccin clearly shows accepting a request as in ¶0134-135 and configuring the access network for support thus it would have been obvious to specify the accepting and associating steps in the claimed order as in Savolainen who teaches this allows for the UE to send uplink packets to be tunneled to the PDN GW ¶0060.

Regarding claim 8, Faccin teaches:
A terminal device, comprising: a processor; and a memory coupled to the processor and configured to store a program instruction [¶0012] that, when executed by the processor, causes the terminal device to: receive a user equipment route selection policy (URSP) from a policy control function (PCF) entity [see ¶0118-120, UE obtains URSP from PCF via AMF, “a 5G core network (5GC) may be able to provide policy information from the PCF to a UE. Such policy information may include: […]  [0120] 2) a UE Route Selection Policy (URSP)]; determine a protocol data unit (PDU) session type associated with an application according to the URSP [¶0126-132 URSP indicates type of PDU session, e.g. an NSSAI slice info may be a PDU type]; send a request for establishing a PDU session, wherein the request comprises the PDU session type [¶0134 UE provides NSSAI to network to indicate which slices UE wishes to connect]; and associate the application with the PDU session after the request is accepted [¶0134-135, NSSAI requested, network may accept i.e. associate request with AMF to support request, and type is then associated with traffic of application].
Faccin teaches associating the application with the session but does not expressly teach after an acceptance step however Savolainen teaches and associating the application with the PDU session [¶0058-60 wherein a typical attach procedure occurs and following acceptance of a PDN, UE associated uplink traffic with the session i.e. associate application with the session as the traffic is for an application].	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faccin such that the association occurs following an accept step as in Savolainen. Faccin clearly shows accepting a request as in ¶0134-135 and configuring the access network for support thus it would have been obvious to specify the accepting and associating steps in the claimed order as in Savolainen who teaches this allows for the UE to send uplink packets to be tunneled to the PDN GW ¶0060.

Regarding claim 15, Faccin teaches:
A non-transitory computer readable storage medium configured to store instructions that, when executed by a processor of a user equipment (UE) [¶0012], cause the UE to perform a protocol data unit (PDU) type setting method comprising: receiving a UE route selection policy (URSP) from a policy control function (PCF) entity [see ¶0118-120, UE obtains URSP from PCF via AMF, “a 5G core network (5GC) may be able to provide policy information from the PCF to a UE. Such policy information may include: […]  [0120] 2) a UE Route Selection Policy (URSP)]; determining a PDU session type associated with an application according to the URSP [¶0126-132 URSP indicates type of PDU session, e.g. an NSSAI slice type info may be a PDU type including NSSAI]; sending a request for establishing a PDU session, wherein the request comprises the PDU session type [¶0134 UE provides NSSAI to network to indicate which slices UE wishes to connect]; and associating the application with the PDU session [¶0134-135, NSSAI requested, network may accept i.e. associate request with AMF to support request, and type is then associated with traffic of application].
Faccin teaches associating the application with the session but does not expressly teach after an acceptance step however Savolainen teaches and associating the application with the PDU session after the request is accepted [¶0058-60 wherein a typical attach procedure occurs and following acceptance of a PDN, UE associated uplink traffic with the session i.e. associate application with the session as the traffic is for an application].	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faccin such that the association occurs following an accept step as in Savolainen. Faccin clearly shows accepting a request as in ¶0134-135 and configuring the access network for support thus it would have been obvious to specify the accepting and associating steps in the claimed order as in Savolainen who teaches this allows for the UE to send uplink packets to be tunneled to the PDN GW ¶0060.

Regarding claim 2, Faccin- Savolainen teaches:
The PDU type setting method according to claim 1.
Faccin teaches indicating a PDU type but does not indicate it includes IP version.
Savolainen teaches wherein the PDU type corresponding to the first application comprises an Internet Protocol (IP) version corresponding to the first application [¶0032, network signals instructions to a terminal indicating usage restrictions to IPv4 or IPv6 for a PDN for an application].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to signal IP versions required for a PDN to the UE as in Savolainen. Faccin teaches setting a type for the PDU session based on type indicated in URSP but does not indicate signaling including the IP versions however it would have been obvious to modify the policy information sent to the terminal in Faccin to include an IP version as in Savolainen ¶0031-32 who teaches the UE needs to be able to behave differently in different PDNs with regards to requesting and releasing IPv4 or IPv6 addresses. Furthermore, the UE needs to understand, which IPv6-over-IPv4 or IPv4-over-IPv6 transition technology is preferred by the network operator, which Savolainen alleviates. 

Regarding claim 3, Faccin- Savolainen teaches
The PDU session establishing method according to claim 2, wherein the IP version is supported by the application [¶0032 of Savolainen, application requires specific IP version thus supports version see rationale for combination as in claim 2].

Regarding claim 4, Faccin-Savolainen teaches:
The PDU session establishing method according to claim 2, wherein the IP version comprises: IP version 4 (IPv4), IP version 6 (IPv6), or IPv4 and IPv6 [[¶0032 of Savolainen, application requires specific IP version, including v4 or v6, see rationale for combination as in claim 2].

Regarding claim 5, Faccin-Savolainen teaches:
The PDU session establishing method according to claim 1, wherein the URSP comprises a data network name (DNN) [¶0126-131, DNN part of URSP].

Regarding claim 7, Faccin-Savolainen teaches:
The PDU session establishing method according to claim 1, wherein the URSP is stored in the PCF entity [¶0125 URSP provided from PCF thus stored at PCF].

Regarding claim 9, Faccin teaches:
The terminal device according to claim 8.
Faccin teaches indicating a PDU type but does not indicate it includes IP version.
Savolainen teaches wherein the PDU session type comprises an Internet Protocol (IP) version associated with the application [¶0032, network signals instructions to a terminal indicating usage restrictions to IPv4 or IPv6 for a PDN for an application].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to signal IP versions required for a PDN to the UE as in Savolainen. Faccin teaches setting a type for the PDU session based on type indicated in URSP but does not indicate signaling including the IP versions however it would have been obvious to modify the policy information sent to the terminal in Faccin to include an IP version as in Savolainen ¶0031-32 who teaches the UE needs to be able to behave differently in different PDNs with regards to requesting and releasing IPv4 or IPv6 addresses. Furthermore, the UE needs to understand, which IPv6-over-IPv4 or IPv4-over-IPv6 transition technology is preferred by the network operator, which Savolainen alleviates. 

Regarding claim 10, Faccin- Savolainen teaches
The terminal device according to claim 9, wherein the IP version is supported by the application [¶0032 of Savolainen, application requires specific IP version thus supports version see rationale for combination as in claim 2].

Regarding claim 11, Faccin-Savolainen teaches:
The terminal device according to claim 9, wherein the IP version comprises: IP version 4 (IPv4), IP version 6 (IPv6), or IPv4 and IPv6 [[¶0032 of Savolainen, application requires specific IP version, including v4 or v6, see rationale for combination as in claim 2].

Regarding claim 12, Faccin- Savolainen teaches:
The terminal device according to claim 8, wherein the URSP comprises a data network name (DNN) [¶0126-131, DNN part of URSP].

Regarding claim 14, Faccin- Savolainen teaches:
The terminal device according to claim 8, wherein the URSP is stored in the PCF entity [¶0125 URSP provided from PCF thus stored at PCF].

Regarding claim 16, Faccin teaches:
The non-transitory computer readable storage medium according to claim 15.
Faccin teaches indicating a PDU type but does not indicate it includes IP version.
Savolainen teaches wherein the PDU session type comprises an Internet Protocol (IP) version associated with the application [¶0032, network signals instructions to a terminal indicating usage restrictions to IPv4 or IPv6 for a PDN for an application].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to signal IP versions required for a PDN to the UE as in Savolainen. Faccin teaches setting a type for the PDU session based on type indicated in URSP but does not indicate signaling including the IP versions however it would have been obvious to modify the policy information sent to the terminal in Faccin to include an IP version as in Savolainen ¶0031-32 who teaches the UE needs to be able to behave differently in different PDNs with regards to requesting and releasing IPv4 or IPv6 addresses. Furthermore, the UE needs to understand, which IPv6-over-IPv4 or IPv4-over-IPv6 transition technology is preferred by the network operator, which Savolainen alleviates. 

Regarding claim 17, Faccin- Savolainen teaches
The non-transitory computer readable storage medium according to claim 16, wherein the IP version is supported by the application [¶0032 of Savolainen, application requires specific IP version thus supports version see rationale for combination as in claim 2].

Regarding claim 18, Faccin-Savolainen teaches:
The non-transitory computer readable storage medium according to claim 16, wherein the IP version comprises: IP version 4 (IPv4), IP version 6 (IPv6), or IPv4 and IPv6 [[¶0032 of Savolainen, application requires specific IP version, including v4 or v6, see rationale for combination as in claim 2].

Regarding claim 19, Faccin- Savolainen teaches:
The non-transitory computer readable storage medium according to claim 15, wherein the URSP comprises a data network name (DNN ) [¶0126-131, DNN part of URSP].

Claim 6, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Faccin et al. (“Faccin”) (US 20180324577 A1) in view of Savolainen et al. (“Savolainen”) (US 20090232022 A1) and Lu et al. (“Lu”) (US 20200084675 A1).

Regarding claim 6, Faccin-Savolainen teaches:
The PDU session establishing method according to claim 1.
Faccin teaches the UE receiving the URSP but does not expressly teach registering with AMF.
Lu teaches further comprising sending a registration request message to an access and mobility management function (AMF) entity, wherein the registration request message carries a globally unique temporary identity (GUTI) of the terminal device [Figure 2, ¶0059, registration request with GUTI to AMF].
It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to include the registration with the GUTI to the AMF. Faccin teaches communication with an AMF including registration but does not teach including a request with the GUTI. It would have been obvious to modify registering with the AMF to include a request with a GUTI as in Lu who teaches this is a conventional method used to register with AMF of a 5G network in existing technology ¶0058-59 thus making this an obvious combination of prior art elements according to known techniques to yield a predictable outcome of establishing a PDU session.

Regarding claim 13, Faccin- Savolainen teaches:
The terminal device according to claim 8.
Faccin teaches the UE receiving the URSP but does not expressly teach registering with AMF.
Lu teaches wherein when executed by the processor, the program instruction further causes the terminal device to send a registration request message to an access and mobility management function (AMF) entity, and wherein the registration request message carries a globally unique temporary identity (GUTI) of the terminal device [Figure 2, ¶0059, registration request with GUTI to AMF].
It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to include the registration with the GUTI to the AMF. Faccin teaches communication with an AMF including registration but does not teach including a request with the GUTI. It would have been obvious to modify registering with the AMF to include a request with a GUTI as in Lu who teaches this is a conventional method used to register with AMF of a 5G network in existing technology ¶0058-59 thus making this an obvious combination of prior art elements according to known techniques to yield a predictable outcome of establishing a PDU session.

Regarding claim 20, Faccin- Savolainen teaches:
The non-transitory computer readable storage medium according to claim 15.
Faccin teaches the UE receiving the URSP but does not expressly teach registering with AMF.
Lu teaches wherein when executed by the processor, the instructions further cause the UE to send a registration request message to an access and mobility management function (AMF) entity, and wherein the registration request message carries a globally unique temporary identity (GUTI) of the UE [Figure 2, ¶0059, registration request with GUTI to AMF].
It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to include the registration with the GUTI to the AMF. Faccin teaches communication with an AMF including registration but does not teach including a request with the GUTI. It would have been obvious to modify registering with the AMF to include a request with a GUTI as in Lu who teaches this is a conventional method used to register with AMF of a 5G network in existing technology ¶0058-59 thus making this an obvious combination of prior art elements according to known techniques to yield a predictable outcome of establishing a PDU session.

Conclusion      
             The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Baek et al. US 20180359795 A1 - ¶0084
                                                                                                                                        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322. The examiner can normally be reached Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478